Citation Nr: 1619758	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for bilateral plantar fasciitis with pes planus.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for a left hand condition with arthritis.

7.  Entitlement to service connection for a left arm condition.

8.  Entitlement to service connection for traumatic brain injury with dizziness.

9.  Entitlement to service connection for left side condition.

10.  Entitlement to service connection for right side condition.

11.  Entitlement to service connection for pulmonary hypertension.  

12. Entitlement to service connection for anthrax vaccination shots.  

13.  Entitlement to service connection for irritable bowel syndrome.

14.  Entitlement to service connection for Raynaud's symptoms.

15.  Entitlement to service connection for left foot arthritis.

16.  Entitlement to service connection for right foot arthritis.

17.  Entitlement to service connection for a left wrist condition with arthritis.

18.  Entitlement to service connection for a right knee condition with arthritis.

19.  Entitlement to service connection for a left knee condition with arthritis.

20.  Entitlement to service connection for tinnitus.

21.  Entitlement to service connection for rhabdomyolysis. 

22.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left little finger injury with arthritis.

23.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right wrist injury with arthritis.

24. Entitlement to special monthly compensation based on loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 1992 and from February 2003 to January 2004.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in a reserve military component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for diabetes mellitus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2014.  A copy of the hearing transcript is of record.  In a November 2014 decision, the Board granted the Veteran's claim for service connection for diabetes mellitus.  However, that grant was later vacated by the Board in June 2015, when the Board was informed by the RO that the grant was based on an incorrect interpretation of an April 2014 VA examination report.  In addition to vacating the prior grant, the Board referred the matter for a Veterans Health Administration (VHA) opinion.  That opinion was obtained in September 2015, and has been associated with the claims file.

A more recent August 2014 rating decision denied multiple claims.

The issues of service connection for bilateral hearing loss, degenerative joint disease of the lumbar spine, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and an increased rating for calcaneal spurs of the right and left foot, were remanded by the Board in November 2014 to the Agency of Original Jurisdiction (AOJ).  A review of the record indicates the requested development of these issues has not been fully completed.  These issues are referred to the AOJ for appropriate action consistent with the Board's November 2014 remand directives.

The issues of entitlement to service connection for a right hip condition, bilateral plantar fasciitis with pes planus, erectile dysfunction, chronic fatigue syndrome, a left hand condition with arthritis, a left arm condition, traumatic brain injury with dizziness, left side condition, right side condition, pulmonary hypertension, anthrax vaccination shots, irritable bowel syndrome, Raynaud's symptoms, left foot arthritis, right foot arthritis, a left wrist condition with arthritis, right knee condition with arthritis, left knee condition with arthritis, tinnitus, and rhabdomyolysis; whether new and material evidence has been received to reopen claim for service connection for left little finger injury with arthritis and right wrist injury with arthritis; and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Diabetes mellitus type II was manifest within one year from the Veteran's discharge from active duty service and therefore is presumptively related to service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).   

With respect to element (1), VA treatment records dated June 2011, as well as subsequently submitted VA examination reports and disability benefits questionnaires (DBQs) reflect a diagnosis of diabetes mellitus, type II.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence of the disease, the Board notes that certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that such a disease manifested to a compensable degree within one year of the date of the Veteran's separation from service.  In such cases, the disease is presumed under the law to have incepted in service, even though there is no evidence of such disease during the period of service.

The Veteran had a period active service from February 2003 to January 2004.  Notably, VA records from April 2001 noted an elevated glucose level, specifically indicating that the Veteran had a fasting blood sugar level greater than or equal to 115 mg/dL.  A December 2014 DBQ submitted by the Veteran and signed by a physician lists 2001 as the date of onset of the Veteran's diabetes, though it does not specifically cite to the April 2001 glucose findings, or indeed provide any explanation as to how this onset date was determined.

In contrast, the September 2015 VHA opinion noted that the Veteran had a documented A1c level of 6.6 in 2004, which is evidence to support that the Veteran had diabetes since that time.  The examiner further stated that there was no data to support a clear diagnosis of diabetes before 2004.

Because the VHA examiner provided an explanation and citation to the evidence for her conclusion that diabetes had its onset in 2004, the Board finds her opinion to be more probative than that contained in the December 2014 DBQ, and therefore the Board concludes that the Veteran's diabetes had its onset in 2004, within one year of his discharge from active service.

That being said, it is not enough that a qualifying chronic disability be diagnosed within one year of service.  It must also manifest at a compensable level.  With respect to diabetes, this means that the condition must be managed with a restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913.  It is difficult to determine whether diabetes required a restricted diet in 2004.  While the evidence establishes an onset date of 2004 for diabetes, it was not diagnosed or treated until 2006.  Moreover, as noted by the VHA examiner, the Veteran already had hypertension prior to 2004 that was being treated with dietary restrictions, as well as exercise.  In this instance, it is appropriate to resolve reasonable doubts in the Veteran's favor and conclude that diabetes manifested to a compensable level within one year of discharge from active service.  Therefore, element (2) of service connection has been satisfied.

With respect to element (3), a link between the current condition and the in-service incurrence, the Board notes that when a chronic disease, such as diabetes mellitus, is established during active service, the regulations provide that subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service.  In this case, the evidence does not reflect any such intercurrent causes, and therefore current diabetes is associated with diabetes presumed to have manifested in service, and service connection for the condition is warranted.


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

As noted in the Introduction section above, an August 2014 rating decision denied multiple claims, including service connection for a right hip condition, bilateral plantar fasciitis with pes planus, erectile dysfunction, chronic fatigue syndrome, a left hand condition with arthritis, a left arm condition, traumatic brain injury with dizziness, left side condition, right side condition, pulmonary hypertension, anthrax vaccination shots, irritable bowel syndrome, Raynaud's symptoms, left foot arthritis, right foot arthritis, a left wrist condition with arthritis, right knee condition with arthritis, left knee condition with arthritis, tinnitus, and rhabdomyolysis; whether new and material evidence has been received to reopen claim for service connection for left little finger injury with arthritis and right wrist injury with arthritis; and entitlement to special monthly compensation based on loss of use of a creative organ.  In response, the Veteran filed a notice of disagreement (NOD) in October 2014, initiating an appeal of these claims.  

To date, the Veteran has not been provided with the required statement of the case (SOC) necessary to complete his appeal.  Therefore, one must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the October 2014 NOD.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the following issues: service connection for a right hip condition, bilateral plantar fasciitis with pes planus, erectile dysfunction, chronic fatigue syndrome, a left hand condition with arthritis, a left arm condition, traumatic brain injury with dizziness, left side condition, right side condition, pulmonary hypertension, anthrax vaccination shots, irritable bowel syndrome, Raynaud's symptoms, left foot arthritis, right foot arthritis, a left wrist condition with arthritis, right knee condition with arthritis, left knee condition with arthritis, tinnitus, and rhabdomyolysis; whether new and material evidence has been received to reopen claim for service connection for left little finger injury with arthritis and right wrist injury with arthritis; and entitlement to special monthly compensation based on loss of use of a creative organ.

The Veteran must be advised of the time limit in which he may file a substantive appeal as to those issues.  If, and only if, the Veteran timely perfects an appeal as to those issues, return the matters to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


